DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-12, 14, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1 and 3-5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“the fourth member comprises stops to limit the position of the pivotal connection between the second member and the third member relative to the fourth member” (Claim 16)
“the first member comprises stops to limit the position of the pivotal connection between the second member and the third member relative to the first member” (Claim 17)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9, 13, 15-17, 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites an “engaged mode of operation whereby rotation of the input shaft causes corresponding rotation of the output shaft”; Claim 4 recites a “disengaged mode of operation whereby the input shaft can be rotated independently of the output shaft”; Claim 6 recites a “device that controls a mode of operation of the linkage system”; and Claim 13 recites wherein a mode of operation of the linkage system is controlled by a device that moves the second member relative to the first member”.
Referring to MPEP 2164.01: Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Any part of the specification can support an enabling disclosure, even a background section that discusses, or even disparages, the subject matter disclosed therein. Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 77 USPQ2d 1041 (Fed. Cir. 2005)(discussion of problems with a prior art feature does not mean that one of ordinary skill in the art would not know how to make and use this feature). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).
In the present application, the Wands factors (see MPEP 2164.01(a)) were considered to determine if there is sufficient support for Claims 2, 4, 6, and 13 in the originally filed disclosure to enable one of ordinary skill in the art at the time of invention to make and use the invention without undue experimentation. 
The breadth of each respective claim is broad, reciting “an engaged mode of operation” (Claim 2); “a disengaged mode of operation” (Claim 4); “a device that controls a mode of operation” (Claim 6); and “a mode of operation” (Claim 13). The claims broadly describe the function, but not the corresponding structure that causes the function to be achieved.
The nature of the disclosed invention appears to be fairly simple. The disclosed invention is made of simple links, spaces, and pins to connect an input shaft and an output shaft. However, specific details necessary as to how the invention works, and which would be required to make and use the invention, are missing. The specification discloses that the engaged mode of operation is when the input and output rotate with one another, and that this is accomplished by moving the second pivot 51 so that it is not between the input shaft and output shaft (see [0051]-[0052]). The disengaged mode of operation is when the input and output shafts can rotate relative to one another, and that this is accomplished by having the second pivot link colinear with the input shaft and output shaft (see [0053]-[0054]). While this discloses what happens when it operates it does not disclose why sets of link pivot together. Specifically, why in the disengaged mode do only elements 6, 18, and 22 rotate together, instead of the entire assembly?
The state of the prior art for linkages acting as a clutch between two shafts is fairly sparse. In the 35 U.S.C. 102(a)(1) rejection below, Ishimi (US 3,868,860) is used to reject the claims. While, Ishimi anticipates the claims as currently recited, it has significantly different structure requiring a significant leap in understanding between the art and what is being claimed.
Little direction is given to how to make the invention. Several examples of different embodiments and intended applications are given, but how the invention works is not disclosed. For example, use as a hinge for a door or gate (see [0017]) or a hub for a wheel (see [0018]). Further, the claims recite that the input and output shafts are engaged or disengaged by moving a link in and out of a collinear alignment with the input and output shafts, such as with an actuator (see [0015]), but does not disclose how or why movement of the link in this manner causes this to be true. 
This leads to undue experimentation, since it is unclear what causes in a disengaged mode for certain links to move with the input shaft and certain links to no move, instead of the entire assembly rotating together. While one having ordinary skill in the art would know that ideally the linkage is to be moved to engage and disengage the shafts, this does not disclose the specifics on how to make it so that moving the linkage causes this to happen. For example, are specific tolerances required to cause this to happen, or a certain friction coefficient, or do the pins have an unshown shape that causes this to happen? Are some pivotal connections tighter and others looser to achieve this?
Accordingly, insufficient support has been provided to enable one having ordinary skill in the art at the time of invention to make and use the invention as claimed in Claims 2, 4, 6, and 13. Further, claims 3, 5, 7-9, 15-17, and 19 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimi (US 3,868,860).
Regarding Claim 1, Ishimi discloses a linkage system that connects an input shaft (14) and an output shaft (15), the linkage system comprising: 
A first member (17) having an input location fixedly connected to the input shaft (see Fig. 1).
A second member (16, 19) having an input location pivotally connected to an output location of the first member (see Fig. 1).
A third member (27) having an input location pivotally connected to an output location of the second member (see Fig. 1).
A fourth member (22) having an input location pivotally connected to an output location of the third member (see Fig. 1) and having an output location fixedly connected to the output shaft (see Fig. 1).
Regarding Claim 2, Ishimi further discloses the linkage system according to claim 1, wherein the linkage system has an engaged mode of operation whereby rotation of the input shaft causes corresponding rotation of the output shaft (see Abstract).
	Regarding Claim 3, Ishimi further discloses the linkage system according to claim 2, wherein when the linkage system is in the engaged mode of operation, the pivotal connection between the first member and the second member, and the pivotal connection between the third member and the fourth member, are proximal to one another (see Fig. 1), while the pivotal connection between the second member and the third member is moved so that it is not collinear with the input shaft and the output shaft (see Fig. 1).
Regarding Claim 4, Ishimi further discloses the linkage system according to claim 1, wherein the linkage system has a disengaged mode of operation whereby the input shaft can be rotated independently of the output shaft (see Col. 2 Lines 62-68).
	Regarding Claim 6, Ishimi further discloses the linkage system according to claim 1, further comprising a device that controls a mode of operation of the linkage system (see Col. 4 Lines 10-19).
Regarding Claim 7, Ishimi further discloses the linkage system according to claim 6, wherein the device controls the mode of operation by rotating the second member relative to the first member (see Col. 3 Line 58 – Col. 4 Line 5; see also Col. 4 Lines 10-19).
Regarding Claim 8, Ishimi further discloses the linkage system according to claim 6, wherein the device is mechanically operated automatically by rotation of the input shaft (see Abstract).
Regarding Claim 13, Ishimi discloses a linkage system that connects an input shaft (14) and an output shaft (15), the linkage system comprising: 
A first member (17) having an input location fixedly connected to the input shaft (see Fig. 1). 
A second member (16, 19) having an input location pivotally connected to an output location of the first member (see Fig. 1).
A third member (27) having an input location pivotally connected to an output location of the second member (see Fig. 1).
A fourth member (22) having an input location pivotally connected to an output location of the third member and having an output location fixedly connected to the output shaft (see Fig. 1).
Wherein a mode of operation of the linkage system is controlled by a device that moves the second member relative to the first member (see Col. 3 Line 58 – Col. 4 Line 5; see also Col. 4 Lines 10-19).
Regarding Claim 15, Ishimi further discloses the linkage system according to claim 13, wherein a time averaged ratio of an output shaft rotation to an input shaft rotation somewhere in the range of 0 to 1 is obtained by periodically alternating between modes of operation (since a time average ratio of the output shaft to input shaft rotation of zero would result when the two are disengaged, and a time average ratio of one when the two are fully engaged; see Col. 3 Line 58 – Col. 4 Line 23, disclosing changing the input to output ratio from small ratio to a locked engagement, and accordingly adjust the ratio from time to time results in a time average ratio of more than zero and less than one).
Regarding Claim 16, Ishimi further discloses the linkage system according to claim 13, wherein the fourth member comprises stops to limit the position of the pivotal connection between the second member and the third member relative to the fourth member (see Fig. 1, the fourth member would limit the pivotal connection between the second and third members due to the attachment of the third and fourth members).
Regarding Claim 17, Wang further discloses the linkage system according to claim 13, wherein the first member comprises stops to limit the position of the pivotal connection between the second member and the third member relative to the first member (see Fig. 1, showing that the first member limits the amount of pivot between the first and second members, and accordingly the second and third members as well).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimi (US 3,868,860) in view of Niki (US 10,137,963).
Regarding Claim 19, Ishimi does not disclose a hub for a wheel.
However, Niki teaches the use of a similar transmission (see Abstract) comprising a hub (64) for a wheel (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide linkage system disclosed in Ishimi with a hub as taught in Niki to allow the variable transmission be used in additional applications like the bicycle of Niki, thereby allowing for increased utility of the linkage system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658